OPINION ON APPELLANT’S MOTION FOR REHEARING
DOUGLAS, Judge.
Appellant was convicted for driving at a speed greater than was reasonable and prudent under the conditions and in excess of the twenty mile per hour school zone speed limit set out in an ordinance of the City of Hurst.
In the motion for rehearing, appellant contends that this cause should be reversed because of our decision in Abrams v. State, 563 S.W.2d 610 (Tex.Cr.App.1978). He urges that in Abrams, decided after his brief was submitted, this Court ruled consistently with his contention that the ordinance in question is void.
In our original opinion we held that in light of our decision in Ex parte Devereaux, 389 S.W.2d 672 (Tex.Cr.App.1965), the ordinance here was not void. In Devereaux, the ordinance purported to make it unlawful for anyone to drive faster than twenty (20) miles per hour within designated school zones during certain hours. It was silent, however, “as to the rule which makes it unlawful to drive a vehicle on a highway at a speed greater than is reasonable and prudent under the circumstances then existing.” It was, in other words, virtually identical to the ordinance before us here. The Court held that the ordinance was valid because it merely altered the prima facie speed limits established in Article 6701d, Section 166(a), V.A.C.S., under the authority of Sections 166(a), 167 and 169. Accordingly, we concluded that conviction under the ordinance was “not subject to attack as a conviction under a void ordinance.”
Our decision in Abrams v. State, supra, was based on an ordinance of the City of Arlington which was significantly different than the one before us in the case at bar. The Arlington ordinance purported to set the speed limit at thirty (30) miles per hour throughout the entire city “unless otherwise posted.” It made no provisions for the erection of signs to give notice thereof and specific designated areas were not delineated. In other words, it was a blanket change in state law without notice, with only the exceptions to be noted.
The Hurst ordinance does not institute such a blanket change. It does not attempt to alter the basic rule in Section 166(a) of reasonable and prudent speed by setting a rigid speed limit unless otherwise posted. On the contrary, the Hurst ordinance merely varies the prima facie speed limit within certain delineated areas, during designated times for the purpose of protecting school children passing through these areas. Moreover, all the changes are to be clearly marked and posted.
The recent decision in Abrams v. State, supra, is distinguishable from the case at bar, and we reaffirm the reasoning in Ex parte Devereaux, supra. The Hurst ordinance is valid because it alters the prima facie speed limits without modifying the basic rule of Section 166(a).
The motion for rehearing is overruled.